Case 2:18-cv-13481-NGE-APP ECF No. 64, PageID.3332 Filed 12/23/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

      Plaintiff,                             Case No: 18-13481
                                             Hon. Nancy G. Edmunds
v.

CITY OF TROY, et. al.

      Defendants.



      PLAINTIFF’S EX-PARTE MOTION TO EXCEED PAGE LIMIT
      Plaintiff moves ex parte pursuant to E.D. Mich. LR 7.1(d)(3) to exceed the

page limit by 5 pages in his motion for summary judgment, filed concurrently.

Plaintiff’s Motion seeks Summary Judgement on two of its eleven counts. However,

the Claims giving rise to this motion involve detailed and nuanced explanation of

fact and municipal ordinance and law. The litigation itself encompassed this suit and

a companion suit filed by the United States Department of Justice, took over two

years to reach this point, involved thirteen (13) depositions, some very lengthy, as

well as thousands of pages of documents produced as evidence by all parties.
Case 2:18-cv-13481-NGE-APP ECF No. 64, PageID.3333 Filed 12/23/20 Page 2 of 3




      Accordingly, in order to present all relevant facts and law necessary to fairly

represent the issues involved in this case, a five (5) page extension is necessary.

      Accordingly, Plaintiff respectfully requests the Court grant Defendant’s ex

parte motion to exceed page limits by 5 pages in his motion for summary judgment,

filed concurrently. A proposed order was submitted via ECF.

      Respectfully Submitted,

                                              CAIR-MI LEGAL FUND



                                               /s/ Amy V. Doukoure
                                              BY: Amy V. Doukoure (P80461)
                                              30201 Orchard Lake Road, Suite 260
                                              Farmington Hills, MI 48334
                                              (248) 559-2247
                                              adoukoure@cair.com

                                              COUNSEL FOR PLAINTIFF
DATED: December 23, 2020
Case 2:18-cv-13481-NGE-APP ECF No. 64, PageID.3334 Filed 12/23/20 Page 3 of 3




                            CERTIFICATE OF SERVICE
I hereby certify that on December 23,2020, the foregoing paper was filed with the
Clerk of the Court using the ECF System which will give notice to all counsel of
record.

                              /s/ Amy V. Doukoure
